Exhibit 32 Certification Pursuant to 18 U.S.C. Section 1350 In connection with the Annual Report of General Electric Capital Services, Inc. (the “registrant”) on Form10-K for the year ending December 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “report”), we, Jeffrey R. Immelt and Keith S. Sherin, Chief Executive Officer and Chief Financial Officer, respectively, of the registrant, certify, pursuant to 18 U.S.C.§1350, as adopted pursuant to§906 of the Sarbanes-Oxley Act of 2002, that to our knowledge: The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the registrant. February 25, 2011 /s/Jeffrey R. Immelt Jeffrey R. Immelt Chief Executive Officer /s/Keith S. Sherin Keith S. Sherin Chief Financial Officer
